Judgment, Supreme Court, Bronx County (Daniel Sullivan, J.), rendered March 6, 1991, convicting defendant, after a non-jury trial, of manslaughter in the first degree, and sentencing him to a term of 7 to 21 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution, we find that it was legally sufficient to support the defendant’s conviction and that the People proved their case beyond a reasonable doubt (People v Contes, 60 NY2d 620, 621). Nor was the verdict against the weight of the evidence (People v Bleakley, 69 NY2d 490). The evidence permitted the trier of fact, in this case, the court, to conclude that although the defendant was intoxicated at the time of the incident, his drinking did not negate the intent to cause serious physical injury (People v Scott, 111 AD2d 45). "[E]ven an inebriated person is capable of forming intent” (supra, at 46), and the record herein demonstrates that the defendant was rational and that his actions in stabbing the decedent were deliberate (People v Keller, 175 AD2d 312, 313, lv denied 78 NY2d 1128).
The sentence imposed, in light of the vicious nature of the attack, was not excessive. Concur—Kupferman, J. P., Ross, Rubin and Williams, JJ.